Title: Thomas Jefferson’s Census of Inhabitants and Supplies at Monticello, 8 November 1810
From: Jefferson, Thomas
To: 


          
          
          
          
          
          
            
              1810. Aug. 1. Census.
              Monticello
              Bacon’s
              McGehee’s
              Goodman’s
              Cardin’s
              Starke’s
              Total
            
            
              
 free white males
              {
              to 10. years of age
              4
              3
              3
              1
              
              3
              14.
            
            
              from 10. to 16.
              0
              
              1
              
              
              1.
              2.
            
            
              
  16. to 26.
              2
              1
              
              
              1
              1
              5
            
            
              
  26. to 45.
              1
              
              1
              1
              
              1
              4.
            
            
              
  45. & upwards
              1
              
              
              
              1
              
              2.
            
            
              
 free white females
              {
              to 10. years of age
              4
              
              2
              2
              2
              2
              12.
            
            
              from 10. to 16.
              3.
              
              
              
              2
              
              5
            
            
              
  16. to 26.
              2.
              
              
              1
              
              1.
              4
            
            
              
  26. to 45.
              3
              1
              1
              
              1
              1
              7
            
            
              
  45. & upwards
              0
              
              
              
              
              
              0
            
            
               Slaves of all ages
              
 
    * this includes 16. slaves of mr Randolph 
		 4. of mr Bankhead20.
122142
              2
              1
              2
              
              
              147.
            
            
              
              
              
              
              
              
              
 202
              
            
            
              
              
		 pairs of shoes
              112
              
              
              
              
              
              112. pr
            
            
              
              
   stockings
              83
              
              
              
              
              
              83. pr
            
            
              
               looms
              1
              1
              1
              
              1
              1
              5.
            
            
              
              
		 cloth. woollen mixed
              
              30.
              35
              
              15.
              30
              110. yds
            
            
              
              
  
		 cotton
              
              93.
              58
              
              100
              170
              421. yd
            
            
              
              
   linen
              
              32
              88.
              
              20
              140
              280. yd
            
            
              
              
		 wrought nailstons
              6.
              
              
              
              
              
              6. tons
            
            
              
              
		  Candles
              430
              
              
              
              
              
              430. ℔
            
            
              
              
		 Soap
              110
              
              
              
              
              
              110. ℔
            
          
          
            
              Th:J
            
            
              Nov. 8. 1810.
            
          
        